87 F.3d 1308
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eric Erwin COLLIER, Plaintiff-Appellant,v.Franklin FREEMAN, Defendant-Appellee.
No. 96-6114.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.
Decided June 5, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   W. Earl Britt, District Judge.  (CA-95-381-5-BR)
Eric Erwin Collier, Appellant Pro Se.
E.D.N.C.
AFFIRMED IN PART AND DISMISSED IN PART.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion to amend his complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   To the extent that Appellant seeks review of the district court's prior order dismissing his complaint, such appeal is untimely under Fed.  R.App. P. 4(a)(1), and this court lacks jurisdiction to consider it.  See Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978).   We therefore dismiss this portion of the appeal.   Collier v. Freeman, No. CA-95-381-5-BR (E.D.N.C. Nov. 28, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART